Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the request for continued examination submitted by applicant on July 18, 2022.
Claims 1, 7-15, 18-19, 21-23, 25-27, and 29-30 are pending and have been examined. 
This action is made NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-15, 18-19, 21-23, 25-27, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 14, and 19 recite limitations including: 
Regarding - Claim 1 recites: 
A computer-implemented method comprising: obtaining, by a computing device, an original Personal Account Number (PAN) to be transformed; dividing, by the computing device, the original PAN into a first portion and a second portion; generating, by the computing device, a converted portion by performing a conversion rule on the first portion of the original PAN; generating, by the computing device, a tokenized portion by performing a tokenization technique on the second portion of the original PAN; generating, by the computing device, a transformed PAN by concatenating the converted portion and the tokenized portion, the transformed PAN is an unverified PAN that has not been verified as an invalid PAN or a valid PAN, wherein the “invalid PAN” that is used to process a transaction and the valid PAN is re-transformed to change the transformed PAN into the invalid PAN; performing, by the computing device, a verification check on the transformed PAN checks whether the transformed PAN is the invalid PAN; determining, by the computing device, whether the transformed PAN is the valid PAN as a result of the verification check and finding the transformed PAN passed the verification check and was found to be the valid PAN;  generating, by the computing device and as a result of the verification check verifying that the transformed PAN is the valid PAN, a re-converted portion, the reconverted portion being generated by changing only a single digit of the converted portion; generating, by the computing device, a re-transformed PAN by concatenating the re-converted portion and the tokenized portion, the re-transformed PAN being the invalid PAN as a result of the changing only the single digit of the converted portion; and storing or outputting, by the computing device, the re-transformed PAN, wherein the computing device performs the generating the re-transformed PAN before performing the storing or outputting, and the original PAN is later recovered from the re-transformed PAN to process the transaction.   

As an initial matter regarding claim 1, the amended claim limitation “the transformed PAN is an unverified PAN that has not been verified as an invalid PAN or a valid PAN, wherein the “invalid PAN” that is used to process a transaction {…}.” The Examiner notes the distinction between the claimed “unverified PAN” and Applicant’s claimed “valid” or “invalid” PAN; however, the claims fail to actively and unambiguously recite that e.g., the “invalid PAN” is an invalid PAN that is derived from the “unverified PAN” {based on e.g., a verification determination that the “unverified PAN” is invalid. Applicant has merely claimed verification related information regarding an “unverified PAN,” further discussing, “wherein the “invalid PAN” {…} is used to process a transaction {…},” yet Applicant fails to correctly associate these limitations. 
Moreover, Applicant’s amended claim limitations recite, “wherein the invalid PAN” that is used to process a transaction {…};” however, further claiming that, “{…} the original PAN is later recovered from the re-transformed PAN to {also} process the transaction. Applicant’ amendments considered, Applicant cannot both claim that the invalid PAN is used to process the transaction, and the valid PAN is used to recovered to process the same transaction. 
Accordingly, Applicant’s amendments have created ambiguity, and as a result this needs to be clarified on the record. Accordingly, claim 1 (and claims dependent therefrom are rejected as being indefinite).

Regarding - Claim 14, recites: 
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: obtain an original Personal Account Number (PAN) to be transformed; generate a converted portion by converting characters in a first portion of the original PAN in accordance with a conversion rule; generate a tokenized portion by tokenizing characters in a second portion of the original PAN; generate a transformed PAN by concatenating the converted portion and the tokenized portion, the transformed PAN is an unverified PAN that has not been verified as an invalid PAN or a valid PAN, wherein the invalid PAN  is used to process a transaction and the valid PAN is re-transformed to change the transformed PAN into the invalid PAN; perform a verification check on the transformed PAN checks whether the transformed PAN is the invalid PAN; determine whether the transformed PAN is the valid PAN as a result of the verification check and finding the transformed PAN passed the verification check and was found to be the valid PAN;  generate, as a result of the verification check verifying the transformed PAN is the valid PAN, a re-converted portion, the reconverted portion being generated by changing only a single digit of the converted portion; generate a re-transformed PAN by concatenating the re-converted portion and the tokenized portion, the re-transformed PAN being the invalid PAN as a result of the changing only the single digit of the converted portion; and store or output the re-transformed PAN, wherein the program instructions generate the re-transformed PAN before the storing or outputting, and the original PAN is later recovered from the re-transformed PAN to process the transaction. 

Regarding claim 1, the amended claim limitation, A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: {…} “perform a verification check on the transformed PAN checks whether the transformed PAN is the invalid PAN,” is ambiguous and unclear. The Examiner suggests amending the language to e.g., “perform a verification check on the transformed PAN [to check] whether the transformed PAN is the invalid PAN,” or alternatively “{…} wherein the verification check verifies {…}—or other claim language in order to overcome the rejection. 
Moreover, as in claim 1, the Examiner notes the distinction between the claimed “unverified PAN” and Applicant’s claimed “valid” or “invalid” PAN; however, the claims fail to actively and unambiguously recite that e.g., the “invalid PAN” is an invalid PAN that is derived from the “unverified PAN” {based on e.g., a verification determination that the “unverified PAN” is invalid. Applicant has merely claimed verification related information regarding an “unverified PAN,” further discussing, “wherein the “invalid PAN” {…} is used to process a transaction {…},” yet Applicant fails to correctly associate these limitations in the claim.
Thus, claim 14 (and claims dependent therefrom are rejected as being indefinite). Applicant’s amendments have created ambiguity, and needs to be clarified on the record. 

Claim 19:
A system comprising: a processor, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions to obtain an original Personal Account Number (PAN) to be transformed; program instructions to generate a converted portion by converting characters in a first portion of the original PAN in accordance with a conversion rule; program instructions to generate a tokenized portion by tokenizing characters in a second portion of the original PAN; program instructions to generate a transformed PAN by concatenating the converted portion and the tokenized portion, the transformed PAN is an unverified PAN that has not been verified as an invalid PAN or a valid PAN, wherein the invalid PAN is used to process a transaction and the valid PAN is re-transformed to change the transformed PAN into the invalid PAN; program instructions to perform a verification check on the transformed PAN checks whether the transformed PAN is the invalid PAN; program instructions to determine whether the transformed PAN is the valid PAN as a result of the verification check and finding the transformed PAN passed the verification check and was found to be the valid PAN; program instructions to generate, as a result of the verification check verifying that the transformed PAN is the valid PAN, a re-converted portion, the reconverted portion being generated by changing only a single digit of the converted portion; program instructions to generate a re-transformed PAN by concatenating the re-converted portion and the tokenized portion, the re-transformed PAN being the invalid PAN as a result of the changing only the single digit of the converted portion; and program instructions to store or output the re-transformed PAN, wherein the program instructions generate the re-transformed PAN before the storing or outputting, the original PAN is later recovered from the re-transformed PAN to process the transaction, and wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.

Claim 19, suffers from similar issues as discussed above with regard to claims 1 and 14. The amended claim limitations, 
“perform a verification check on the transformed PAN checks whether the transformed PAN is the invalid PAN,” is ambiguous and unclear. The Examiner suggests amending the language to e.g., “perform a verification check on the transformed PAN [to check] whether the transformed PAN is the invalid PAN,” or alternatively “{…} wherein the verification check verifies {…}—or other claim language in order to overcome the rejection. 
Moreover, as in claim 1, the Examiner notes the distinction between the claimed “unverified PAN” and Applicant’s claimed “valid” or “invalid” PAN; however, the claims fail to actively and unambiguously recite that e.g., the “invalid PAN” is an invalid PAN that is derived from the “unverified PAN” {based on e.g., a verification determination that the “unverified PAN” is invalid. Applicant has merely claimed verification related information regarding an “unverified PAN,” further discussing, “wherein the “invalid PAN” {…} is used to process a transaction {…},” yet Applicant fails to correctly associate these limitations in the claim.
Thus, claim 19 (and claims dependent therefrom are rejected as being indefinite). Applicant’s amendments have created ambiguity, and needs to be clarified on the record. 

As a result, claims 1, 14, and 19 as well as claims dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Allowable Subject Matter
Upon examination and review, in the condition that the issues below are remedied, and considering no additional claim rejections or objections are introduced by Applicant; the claims as amended 1, 7-15, 18-19, 21-23, 25-27, and 29-30 overcome the current prior art cited and would be allowable. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20180293573 A1 to Ortiz. 
(2) U.S. Patent Application Publication US 20150178693 A1 to Solis.
(3) U.S. Patent Application Publication US 20200074434 A1 to Chen.
(4) U.S. Patent Application Publication US 20180032497 A1 to Mukherjee.
(5) U.S. Patent Application Publication US 20190286841 A1 to Staub.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 9:00AM to 5:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-y.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694